Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus I: Different types of prediction models
Species IA: A first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes, and a second model of the resistant phenotype versus the susceptible and intermediate phenotypes, and wherein the intermediate phenotype is predicted when the first prediction model does not predict the susceptible phenotype and when the second prediction model does not predict the resistant phenotype as in claim 2; or
Species IB: A first prediction model of the susceptible phenotype versus the resistant and intermediate phenotypes, a second model of the resistant phenotype versus the susceptible and intermediate phenotypes, and third prediction model of the intermediate phenotype versus the susceptible and resistant phenotypes, said first, second and third prediction models being learned independently, as in claim 3.
Genus II: Different types of digital sets of values
Species IIA: Fluorescence distribution, as in claims 1, 10, 14, 16, and 19-21;
Species IIB: Side scatter distribution, as in claims 1, 11, and 19-21;
Species IIC: Forward scatter distribution, as in claims 1, 12, and 19-21; or
Species IID: Bidimensional distribution of forward/side scatter, as in claim 13 and 15.
Genus III: Different methods for the generation of the feature vector
In the scenario where Applicant elects Species IIA, Applicant must also elect:
Species IIIA: Computing a ratio of a first and second fluorescence value using non-null concentrations and null concentrations of the antimicrobial agent according to the recited equation 
    PNG
    media_image1.png
    58
    396
    media_image1.png
    Greyscale
, as in claim 14; or 
Species IIIB: Computing a ratio of the mean value of said non null concentration to the mean value of the null concentration of the antimicrobial agent, as in claim 16.	     
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species IA and IB lack unity of invention because the groups do not share the same or corresponding technical feature.
Species IIA, IIB, IIC, and IID lack unity of invention because the groups do not share the same or corresponding technical feature.
Species IIIA and IIIB lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant must elect Species IA or IB and one of Species IIA, IIB, IIC, or IID. Further, if Applicant elects Species IIA, Applicant must also elect Species IIIA or IIIB. 
No telephone call was made due to the complexity of the election requirements.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a) ), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        

/Lori A. Clow/
Primary Examiner, Art Unit 1631